DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7, 9-12, 14-17, 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including: “traversing data structures to obtain data from storage devices, by the owning node of the node cluster, to determine a second dataset representing used owned chunks of the owned chunks that are in use in the node cluster; based on a difference between the first dataset and the second dataset, determining, by the owning node of the node cluster, a third dataset representing unused owned chunks of the owned chunks that are not in use in the node cluster; based on the third dataset, deleting, by the owning node of the node cluster, unused chunks from storage devices, wherein the unused owned chunks are not in use in the node cluster by the owning node of the node cluster, wherein obtaining the data to determine the second dataset representing the owned chunks that are in use in the node cluster comprises determining a first group of identifiers corresponding to the used owned chunks that are in use by the owning node, obtaining a second group of identifiers corresponding to other used owned chunks that are in use by one or more non-owning nodes of the node cluster, and combining the first group and the second group into the second dataset; and performing, by the owning node of the node cluster, reference counting in the node cluster to determine whether a sufficient number of chunks are potentially reclaimable via deletion of chunks from storage devices according to a defined sufficiency criterion, and, in response to the sufficient number of chunks being determined to be potentially reclaimable and based on the third dataset, scheduling, by the owning node of the node cluster, a chunk deletion operation that comprises the deleting of the unused owned chunks that are not in use in the node cluster” as recited in independent claim 1 and similar recitation in independent claims 11 and 17.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1, 11 and 17 are allowed. 
Dependent claims 3-7, 9-10, 12, 14-16, 19-24 are allowed at least by virtue of their dependency from claims 1, 11 and 17, respectively.
	

Conclusion
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
November 22, 2021